Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2019/0007120 A1), hereinafter Hu, in view of Han et al (US 2018/0219276 A1), hereinafter Han.
Regarding claim 1, Hu (Figures 1, 3 and 12) teaches a mobile phone comprising  electronic circuitry 42 (Figure 3); a metal case housing 12 (Figures 1 and 12) the electronic circuitry and forming a portion of an exterior surface of the mobile phone; and an antenna system including a first tuning conductor 142 (Figure 12)(para [0089]) formed in the metal case,
a first patch antenna element 40 (Figure 12)(para [0047]) spaced apart from the first tuning conductor.
Hu does not explicitly mention a first switch electrically connected in series between the first tuning conductor and a ground voltage and operable to connect the first tuning conductor to the ground voltage in an on state and to disconnect the first tuning conductor from the ground voltage in an off state.
Han (Figures 1, 3 and 6) teaches a mobile phone comprising electronic circuitry 90 (Figure 3); a metal case housing 12 (Figure 1) the electronic circuitry and forming a portion of an exterior surface of the mobile phone, an antenna system (Figure 6) including a first antenna element 108 and a first tuning conductor 154, and a first switch 282 electrically connected in series between the first tuning conductor L4 and a ground voltage 104 (Figure 11) and operable to connect the first tuning conductor to the ground voltage in an on state and to disconnect the first tuning conductor from the ground voltage in an off state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone of Hu with a first switch electrically connected in series between the first tuning conductor and a ground voltage and operable to connect the first tuning conductor to the ground voltage in an on state and to disconnect the first tuning conductor from the ground voltage in an off state, as taught by Han, doing so would effectively tune the bandwidth of the antenna.
Regarding claim 2, as applied to claim 1, Hu (Figure 12) teaches that the antenna system further includes a second tuning conductor 198 formed in the metal case, the first tuning conductor 142 and the second tuning conductor 198 formed on opposite sides of the first patch antenna element 208.
Regarding claim 8, as applied to claim 1, Hu (figure 12) teaches that the first patch antenna element and the first tuning conductor are electrically isolated from one another by an insulator.  
Hu, however, does not explicitly mention that the insulator is a metal oxide region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the insulator to be a metal oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, as applied to claim 1, Han (Figure 11) teaches that the first switch 282 is operable to tune a bandwidth of the first patch antenna element.

Allowable Subject Matter
3.	Claims 3-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 13-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, neither Han nor Hu further teaches a second switch electrically connected in series between the second tuning conductor and the ground voltage.
Regarding claim 4, neither Han nor Hu further teaches a third tuning conductor and a fourth tuning conductor formed in the metal case, the first tuning conductor, the second tuning conductor, the third tuning conductor, and the fourth tuning conductor each positioned along a different side of the first patch antenna element.
Regarding claim 5, neither Han nor Hu further teaches a second patch antenna element spaced apart from the first tuning conductor, the first tuning conductor interposed between the first patch antenna element and the second patch antenna element.
Claims 6 and 7 would have been found allowable for at least the reason for depending on claim 5.
Regarding claim 10, there is no strong motivation to modify the mobile phone of Han/Hu to further comprising an antenna carrier underlying the metal case and supporting the first patch antenna element.
Regarding claim 11, Han/Hu fails to specifically teach that the first patch antenna element underlies the metal case.
Claim 12 would have been found allowable for at least the reason for depending on claim 11.
Regarding claim 13, Han in view of Hu teaches an antenna assembly for a mobile phone, the antenna assembly comprising a metal case including a first tuning conductor formed thereon; a first patch antenna element spaced apart from the first tuning conductor; a first switch electrically connected in series between the first tuning conductor and a ground voltage and operable to connect the first tuning conductor to the ground voltage in an on state and to disconnect the first tuning conductor from the ground voltage in an off state.
Han/Hu, however, fails to further teach an antenna carrier attached to the metal case and operable to support the first patch antenna element; and a semiconductor die attached to the antenna carrier and including the first switch.
Claims 14-19 are allowed for at least the reason for depending on claim 13.
Regarding claim 20, the mobile phone of Han/Hu would enable a method of antenna assembly for a mobile phone, the method comprising the steps of forming a first tuning conductor in a metal case; providing a first switch electrically connected in series between the first tuning conductor and a ground voltage and operable to connect the first tuning conductor to the ground voltage in an on state and to disconnect the first tuning conductor from the ground voltage in an off state.
Han/Hu fails to further teaches the steps of attaching a semiconductor die to an antenna carrier, the semiconductor die including the first switch; supporting a first patch antenna element using the antenna carrier, the first patch antenna element spaced apart from the first tuning conductor; and securing the antenna carrier to the metal case to thereby assemble an antenna system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845